This is a proceeding pursuant to section 330 of the Election Law, inter alia, to invalidate a petition designating Mason L. Hampton, Jr., as a candidate of the Republican party for the public office of Representative to Congress for the Fifth Congressional District, County of Nassau, in the primary election to be held on June 18, 1968. Said designee and Joseph M. Margiotta and Ann R. Ocker, all respondents in the proceeding, appeal from a judgment of the Supreme Court, Nassau County, entered June 3, 1968, which granted the application and declared the designating petition invalid. Judgment affirmed, without costs (Matter of Dent v. Power, 307 N. Y. 826). Beldock, P. J., Christ, Rabin and Benjamin, JJ., concur; Munder, J., concurs in result, being constrained so to do by reason of Matter of Dent v. Power (307 N. Y. 826). Leave to appellants to appeal to the Court of Appeals is granted. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.